341 F.2d 576
Lenton MARTIN, Appellant,v.UNITED STATES of America, Appellee.
No. 21408.
United States Court of Appeals Fifth Circuit.
Feb. 19, 1965.

Wayne E. Ripley, Jacksonville, Fla., for appellant.
Charles S. Carrere, Asst. U.S. Atty., Jacksonville, Fla., Edward F. Boardman, U.S. Atty., Middle District of Florida, for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and GROOMS, District Judge.
PER CURIAM.


1
The principal contentions of the appellant in complaining of his conviction and sentence by the court in a jury-waived case deal with defects in the search warrant.  We have considered each of these and find that they are without substance.  The original warrant was properly signed by the Commissioner.  The fact that the copy that was served on the appellant at his home was signed only by a typewritten signature is immaterial.  The time which the officers must wait after making their presence known before making a forcible entry-- here, one minute-- is a circumstance which the trial court must weigh.  We find no error in his determination that the execution of the warrant in this case was legal.  United States v. West, 2 Cir., 328 F.2d 16.


2
The judgment is affirmed.